                Case 1:21-cv-04881-LTS Document 7 Filed 08/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SONJA GRIFFIN-ROBINSON,

                                      Plaintiff,

                          -against-
                                                                     21-CV-4881 (LTS)
NEW YORK CITY HEALTH AND
HOSPITALS; MITCHELL KATZ,                                                  ORDER
PRESIDENT AND CEO; LISE WILSON,
SOCIAL WORKER; RONALD COBB, MD;
CHRISTOPHER PENA, MD,

                                      Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

           Plaintiff filed this action pro se. On July 6, 2021, the Court dismissed the complaint for

failure to state a claim on which relief may be granted. On July 28, 2021, Plaintiff filed a letter

addressed to former Chief Judge Colleen McMahon challenging the July 6, 2021 dismissal

order. 1

           The Court liberally construes this submission as a motion under Fed. R. Civ. P. 59(e) to

alter or amend a judgment and a motion under Local Civil Rule 6.3 for reconsideration, and, in

the alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or order. See

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v.

Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a

variety of forms, including liberal construction of papers, “relaxation of the limitations on the

amendment of pleadings,” leniency in the enforcement of other procedural rules, and “deliberate,




           1
               It is unclear why Plaintiff addressed her letter to Judge McMahon.
           Case 1:21-cv-04881-LTS Document 7 Filed 08/02/21 Page 2 of 4




continuing efforts to ensure that a pro se litigant understands what is required of him”) (citations

omitted). After reviewing the arguments in Plaintiff’s submission, the Court denies the motion.

                                          DISCUSSION

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s

initial decision as the opening of a dialogue in which that party may then use such a motion to

advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

       In her motion, Plaintiff restates allegations made in the complaint, and again asserts that

her civil rights and her rights under the Health Insurance Portability and Accountability Act

(HIPAA) have been violated. As this Court stated in its July 6, 2021 order, and Judges Stanton

and Engelmayer have held in other actions Plaintiff has filed, HIPAA does not contain a private

right of action allowing an individual suit. See Meadows v. United Services, Inc., 963 F.3d 240,

244 (2d Cir. 2020); see also Griffin-Robinson v. Salov, ECF 1:20-CV-2712, 10 (S.D.N.Y. Sept.

21, 2020) (dismissing Plaintiff’s HIPAA claims because the law does not include a private right

of action); Salov, ECF 1:20-CV-2712, 6 (S.D.N.Y. May 6, 2020) (same). Moreover, like the
                                                 2
           Case 1:21-cv-04881-LTS Document 7 Filed 08/02/21 Page 3 of 4




complaint, Plaintiff’s motion fails to allege any facts suggesting that Plaintiff has a cognizable

federal claim against Drs. Cobb and Pena.

       Finally, Plaintiff argues in her motion that she should have been provided an opportunity

to amend her complaint. But as stated in the order of dismissal, the Court is not required to grant

a pro se plaintiff leave to amend where it would be futile, and the defects in Plaintiff’s complaint

cannot be cured with an amendment.

       Plaintiff has therefore failed to demonstrate in her motion that the Court overlooked any

controlling decisions or factual matters with respect to the dismissed action. Plaintiff’s motion

under Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

her motion, Plaintiff has failed to demonstrate that any of the grounds listed in the first five

clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot


                                                  3
            Case 1:21-cv-04881-LTS Document 7 Filed 08/02/21 Page 4 of 4




circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to demonstrate that extraordinary circumstances

exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann v. United States, 340 U.S.

193, 199-202 (1950).

                                          CONCLUSION

         Accordingly, Plaintiff’s motion for reconsideration (ECF 6) is denied.

         Plaintiff’s case in this Court under docket No. 21-CV-4881 is closed. The Court will only

accept for filing documents that are directed to the Second Circuit Court of Appeals. If Plaintiff

files other documents that are frivolous or meritless, the Court will direct Plaintiff to show cause

why Plaintiff should not be barred from filing further documents in this action.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


SO ORDERED.

Dated:     August 2, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge



                                                  4
